             Case 1:18-cv-02864-SAG Document 30 Filed 07/17/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

SHANNON SULTON,                             *

                        Plaintiff,          *
        v.
                                            *       Civil Action No.: SAG 18-2864
BALTIMORE COUNTY
OFFICE OF HOUSING et al.,                   *

                        Defendants.         *

*       *        *      *       *      *    *    *    *           *      *       *      *
                                     ENTRY OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

        Please enter my appearance as counsel in this case for the Defendants, Baltimore County,
and Officers Shenell Wilkes, Jonathan Besaw, and Shannon Stargell. I certify that I am admitted
to practice in this court.

Date: July 17, 2020

                                            _______/s/_________________
                                            Alexa E. Ackerman
                                            Assistant County Attorney
                                            Federal Bar No.: 19943
                                            Baltimore County Office of Law
                                            400 Washington Avenue, Suite 219
                                            Towson, Maryland 21204
                                            Telephone: (410) 887-4420
                                            Facsimile: (410) 296-0931
                                            Email: aackerman@baltimoreountymd.gov




                                                1
         Case 1:18-cv-02864-SAG Document 30 Filed 07/17/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 17th day of July, 2020, a copy of the foregoing Entry
of Appearance was filed in accordance with the Electronic Filing Requirement and Procedures as
established by the U.S. District Court for the District of Maryland and served, via the Court’s
electronic filing system on all counsels of record.


                                                           _________/s/_ ___________
                                                           Alexa E. Ackerman
                                                           Federal Bar No.: 19943




                                                 2
